Case 8:18-cV-03355-PX Document 1 Filed 10/30/18 Page 1 of 6

Pro Se l (Re\'. l2/[6)Complaint foraCivil Case , `_ , _' 7 . t W‘

UNITED STATES DISTRICT COURT ' i '

for the

District of`Maryland , t A_ _ _ _l t
._ W) §
180V3355

no bejiiledm by me mark 's often

Kai|yn Cage Case No.

 

 

Pi'am!i]ff(s)
(Wri!e thefull name ofea'ch plainl.fffwho isjilmg this complaint
1_'f the names ofall the piamth seymoer in the space above.
please write ".ree attached " in the space anda!!a€h an additional
page with theful! list of names. j

_lury Trial: (check one) Yes |:lNo

1) NASA Goddard Space Ftight Center
2) Alutiiq Paciiic LLC.

3) Universities Space Research Association
ll

 

Defendan'!($)
(Pf-’ri.te thefer name ofeach defendam who is being suea'. lfthe
names afal`l the defendaan cartwle in the space above, please
write "see attached " in the space and attach an additional page
with the full list ofrmmes.)

l
)
)
)
)
)
)
-v.. )
)
)
)
)
)
)
)

COMPLAINT FOR A CIVIL CASE

l. The Parties to This Comp|aint
A. The Plaintift`(s)

Provide the information below for each plaintiff named in the complaint Attach additional pages if

 

 

 

 

 

needed.
Name Kai|yn Cage
Street Address 860 Faraway Cour‘t
City and Coumy Bowie. Prince George‘s County
State and Zip Code lVlD, 20721
Te[ephone Number 240-481-7360
E-mail Addr€SS cagek@ic|oud.com

 

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency. an organization, or a corporation For an individual defendant,
include the person's job or title (ifknownj. Attach additional pages if needed

Page l of 5

Case 8:18-cV-03355-PX Document 1 Filed 10/30/18 Page 2 of 6

Pro Se l (Rev. l?_»'lél Complaint for a Civil Case

Defendant No. 1
Name
Job or Title (ifknown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Addl'ess (ifknown)

Def`endant No. 2
Name
Job or Title (r'fkm)wn)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (:'fk)mwn)

Defendant No. 3
Name
Job or Title (if/mown)
Sti'eet Address
City and County
State and Zip Code
Telephone Number
E-mail Address (iflmown)

Def`endant No. 4
Name
Job or Title (:fknown)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (Jknon'n)

NASA Goddard Space F|ight Center

 

 

8800 Greenbe|t Road

 

Greenbe|t, Prince George's County

 

N|D, 20771

 

(202) 353-0001

 

A|utiiq Paciflc LLC.

 

 

3909 Artic Bou|evard STE. 400

 

Anchorage, Anchorage County

 

AK, 99503

 

(907) 222-9500

 

ghambright@afognak.com

 

Universities Space Research Association

 

NASA |nternships

 

7178 Columbia Gateway Drive

Columbia, Howard

 

|V|D, 21046

 

410-730-2656

 

 

 

 

 

 

 

 

 

Page 2 of 5

Case 8:18-cV-03355-PX Document 1 Filed 10/30/18 Page 3 of 6

Pro Se l (Rev. 12116] Comp]aint for a Civil Case

II.

Basis for .]urisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. ln a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff

What is the basis for federal courtjurisdiction? (check all that app!y)
-Federal question |:| Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for .Iurisdiction ls a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

42 U.S.C. 1983 Civi| Action for Deprivation of Rights Title 5 Prt 3 Subpart B. US Constitution
Amendment |V and US Constitution Amendrnent V.

 

B. if the Basis for Jurisdiction ls Diversity of Citizenship
l. The Plaintiff(s}

a. Ifthe plaintiffis an individual

The plaintiff, (mzme) , is a citizen of the

 

S[ale Oi_ (name)

 

h. lf the plaintiff is a corporation

The plaintiff, (nume) t is incorporated

 

under the laws of the State of (hame) ,

 

and has its principal place of business in the State of (name)

(Ij'more than one plaintnj"is named in the complaint attach an additional page providing the
same information for each additional piaintiy]`f)

 

2. The Defendant(s)
a. lfthe defendant is an individual
Th€ defendant, {name) , is a Citizen Of
the State of (name) . ()r is a citizen of

 

Uorer`gn uatiorz)

 

Page 3 of 5

Case 8:18-cv-03355-PX Document 1 Filed 10/30/18 Page 4 of 6

Pro Se l (Rev. 12;`16) Compiaint foraCivil Case

III.

IV.

 

b. if the defendant is a corporation
The defendant, (`r.»ame) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (forergn narron) 1

and has its principal place of business in mcneal

 

(Ifmore than one defendant is named in the complaint attach an additional page providing the
same information for each additional defendant.)

The Arnount in Controversy

bn

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (e.rpim'n):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments State as briefly as possible the
facts showing that each plaintiff is entitled to the damages brother relief sought State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
the dates and places of that involvement or conduct if more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph Attach additional pages if`needed.

Please find the three claims below and the plain statements for each claim attached

l. illegal search of locked compartments in vehicle with expressed nonconsent.
|i. illegal delainment of my person and personal property without probable cause
||i. Deformation of character and subsequent dismissal of employment

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments include any basis for claiming that the wrongs alleged are continuing at the present time. Inc|ude
the amounts of any actual damages claimed for the acts alleged and the basis for these amountsl Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages

The plaintiff asks the court to order repayment of damages from the NASA GSFC search where my passenger
seat was broken and remains broken (est. $2000 + interest) and my car which was left ransai<ed (est. $80-100). |
would also like the court award the full amount of stipend that was taken after early dismissal (est. $2050 +
interest). l would also like for the court to award court fees, pain and suffering (standing handcuffed with an
expressed disability to my |eg), professional deformation in the amount of ($i million + court costs).

Pagc 4 of 5

Case 8:18-cV-03355-PX Document 1 Filed 10/30/18 Page 5 of 6

l. lllegal search oflocked compartments in vehicle with expressed nonconsent.

3..

NASA Goddard Space Flight Center [GSFC] police officers, which NASA
GSFC revealed to security contractors of Alutiiq Pacific LLC. In a letter
dated May 2018, performed an illegal search of locked vehicle
compartments within my vehicle Without consent or a warrant.
Compartments included my locked glove compartment and locked
trunk. The Search also resulted in damage to my passenger seat.

II. lllegal detainment of my person and personal property Without probable

CaLlS€.
3.

The defendants (NASA GSFC and Alutiiq Pacific LLC.] illegally
detainment ofmy person and personal property, including my cell
phone and car keys. My car keys Were used to unlock my trunk and
glove compartment without my consent as stated in l. My detainment
occurred after my verbal request for counsel and request for
justification of my detainment. l specifically asked "Am l being
arrested or detained, ifso I am requesting to speak with my counsel
[lawyer], if not arn l free to leave. l Was told I was not free to leave and
subsequently handcuffed At the point ofhandcufflng, the defendants
failed to read me my Miranda rights, allow me to consult counsel, or
release my person.

III. Deformation of character and subsequent dismissal of employment

3.

NASA GSFC (Code 220 Director and Evelyn Baskin] defamed my
character and mentioned terms that were accusatory in nature of my
background The director ofcode 220 subsequently called me “crazy."
NASA GSFC subsequently early dismissed me from employment,
which was approved by Mablelene S. Burrell and Director of Code 220
at NASA GSFC. The last defendant [Universities Space Research
Associations [USRA]] failed to pay the remainder of my stipend
although l completed my final project and was unjustly dismissed

Case 8:18-cV-03355-PX Document 1 Filed 10/30/18 Page 6 of 6

Pro Se l (Rev 12/16) Comp|ac'm for a Civil Case

 

Certification and Closing

Under Federal Rule ofCivil Procedure l l, by signing below, I certify to the best of my knowledge, information,

and belief that this complaint: (1) is not being presented f`or an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have

evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule l l.

A.

For Parties Without an Attorney

l agree to provide the Clerk’s Of`f':ce with any changes to my address Where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date ofsigning:

Signature of` Plaintiff`
Printed Name of P|aintiff

For Attorneys

Date ofsigning:

Signature of Attorney
Printed Name of Attomey
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

1026/201 8

f§<uu.u~Co@z

Kai|¢n Cage

U

 

 

 

 

 

 

 

 

 

Page 5 of 5

